Title: From Thomas Jefferson to John Page, 8 June 1804
From: Jefferson, Thomas
To: Page, John


          
            Sir
            Washington June 8. 04
          
          It being incumbent on the marshall for the state to keep his prisoners in effectual safe custody, and, where extra expence is necessary, to take the directions of the Secretary of the Treasury, I immediately communicated your letter of the 1st. inst. to mr Gallatin. he has instructed the marshall to reimburse the state the expence of the guard already incurred, and to provide for the future. at the same time it is my duty to observe that all the states are in the practice of permitting to the general government the use of their jails and penitentiaries, the latter defraying the subsistence of their prisoners. in fact this government has cognisance of so few criminal cases, that the expence of building a jail in every state would be very disproportionate to their object. we have therefore to hope that the marshall will be permitted to commit the prisoner Logwood to the jail or the penitentiary of the state at his option. if the standing provisions of the state should not ensure him against rescue, it will become a matter of consideration what measures for that purpose we could propose to persevere in through a course of ten years which the object would justify. Accept the assurances of my high consideration & esteem
          
            Th: Jefferson
          
        